This case is before us on motion to dismiss the appeal. An examination of the record and consideration of briefs filed by the respective parties discloses that there was no error in the order of the Chancellor striking portions of the answer interposed from which order the appeal was taken. The parts of the answer which were stricken constituted no defense to the action and, therefore, the order should be affirmed. We have not overlooked the fact that the appellants' solicitors have filed request for oral argument in this case. We have inspected the record and considered the briefs and it is clearly apparent to the Court, that there is no merit in the assignments of error. Therefore, the request for oral argument is denied and the order appealed from is affirmed. *Page 249 
So ordered.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD, and DAVIS, J.J., concur.